Judge J. JONES
concurring in part and dissenting in part.
I concur in the majority's decision to affirm the district court's judgment terminating father's parental rights as to A.M., albeit for reasons different from those articulated by the majority. I also concur in the majority's conclusion that the district court is not required to give more weight to the most recent reports and evaluations. I dissent from the majority's opinion in all other respects.
My differences with the majority are as follows:
1. The majority interprets the intervention statute, section 19-8-507(5)(a), C.R.S. 2010, in a manner inconsistent with its plain language. Section 19-8-507(5)(a) unambiguously permits qualifying foster parents to "intervene"-that is, to participate in the case as parties-at any time "following adjudication." The statute places no temporal or substantive limits on such intervention, and is not rendered ambiguous merely because the General Assembly did not include such limitations in the statute. The foster parents were entitled to intervene following adjudication, and their full participation as parties in the case from that point forward was consistent with the statute's plain language.
2. The majority's interpretation of section 19-3-507(5)(a) is inconsistent with the very legislative history it cites. If anything, that legislative history reveals that the General Assembly intended that a qualifying foster parent would be a party to any proceeding involving a foster child with the right of "equal participation."
3. The parents' constitutional liberty interest in the parent-child relationship does not give them the right to exclude admissible evidence relevant to determining the child's best interests in a termination hearing. The majority's conclusion that it does (for that is the effect of its decision) is unprecedented and inconsistent with settled principles of due process applicable in this context.
4. In the course of its harmless error analysis, the majority ascribes to the district court reasons for its determination to terminate parents' parental rights for which there is no support in the record. The district court's thorough written order demonstrates that it applied the correct statutory standards in making the termination findings. There is nothing in the record indicating that the court treated the hearing as a custody dispute between the parents and foster parents.
5. The district court's thorough written order demonstrates that the court carefully weighed the extensive evidence introduced at the hearing-which the majority concedes was conflicting-and, exercising its right as the fact finder to determine what weight to accord different parts of the evidence, reached conclusions that are supported by evidence in the record.
I explain my conclusions more fully below.
I. Construction of Section 19-8-507(5)(a)
Section 19-8-507(5)(a) provides:
Parents, grandparents, relatives, or foster parents who have the child in their care for more than three months who have information or knowledge concerning the care and protection of the child may intervene as a matter of right following adjudication with or without counsel.
The principles governing the interpretation of this statutory provision are well-settled.
® We must discern and give effect to the General Assembly's intent. Cga v. Le-mare, 154 P.8d 1064, 1066 (Colo.2007).
e To do this, we look first to the statute's language, giving words and phrases therein their plain and ordinary mean*107ings. Id.; Bd. of County Comm'rs v. Costilla County Conservancy Dist., 88 P.3d 1188, 1198 (Colo.2004).
e If, upon ascribing such meanings to the statute's words and phrases, we determine the statute is unambiguous, we (1) apply it as written, giving full effect to the words the General Assembly chose, and (2) do not look to extrinsic indications of legislative intent. Ceja, 154 P.3d at 1066; Costilla County Conservancy Dist., 88 P.3d at 1198; State v. Nieto, 998 P.2d 498, 500 (Colo.2000).
e But if we determine the statute is susceptible to more than one reasonable interpretation, we may look to extrinsic indications of legislative intent to resolve the ambiguity. Costilla County Conservancy Dist., 88 P.8d at 1198; see § 2-4-2083, C.R.S.2010.
The majority concludes that section 19-8-507(5)(a), which does not mention dispositional hearings, is ambiguous because (1) the heading of the section in which it is located is "Dispositional hearing," (2) it limits intervention to those "who have information or knowledge concerning the care and protection of the child," and (8) it does not limit the timing of intervention (beyond indicating that it may occur "following adjudication") or the nature of foster parents' participation.
It is doubtful that a heading in a statute may be used to create an ambiguity rather than merely to resolve one. Compare § 2-5-113(4), C.R.S.2010 ("The ... section headings [of the Colorado Revised Statutes] ... shall be construed to form no part of the legislative text ...; therefore, no implication or presumption of a legislative construction is to be drawn therefrom."), and Jefferson County Bd. of Equalization v. Gerganoff, 241 P.3d 982, 985-36 (Colo.2010) (stating that a statute's heading may be considered in determining legislative intent if the court first determines that the statutory language is ambiguous), with Allely v. City of Evans, 124 P.3d 911, 913 (Colo.App.2005) (when a heading is part of the statute adopted by the General Assembly, it may be considered as an aid in construing the statute); see generally 2A Norman J. Singer & J.D. Sambie Singer, Statutes and Statutory Construction § 47.14 (2007). But even if a heading may be considered in determining whether a statute is ambiguous, the heading at issue here does not render section 19-8-507(5)(a) ambiguous.
Because a dispositional hearing must follow on the heels of an adjudication, see §§ 19-8-505(7)(b), -19-8-507(1)(a), C.R.S. 2010, and qualified foster parents (and other specified interested parties) may not intervene until after there has been an adjudication, see § 19-3-507(5)(a), it makes sense for the General Assembly to have included a provision saying when foster parents may intervene as a matter of right in a section of the Children's Code dealing with dispositional hearings. It in no way follows that, absent any textual limitation on the intervenors' subsequent participation, inclusion of the provision in this section implicitly indicates such a limitation.
In terms of statutory placement, section 19-8-507(5)(a) is analogous to section 19-3-502(7), C.R.S8.2010. The latter provides that foster parents, among others with whom a child has been placed, must be notified of and be afforded the right to be heard at "all hearings and reviews held regarding a child...." There is no question that this includes all hearings and reviews subsequent to the filing of. a dependency 'and neglect petition. The fact that the provision is included within a statute that addresses petitions for dependency and neglect does not create an ambiguity as to the hearings and reviews of which foster parents must be notified and in which they must be afforded the opportunity to be heard. Rather, it is clear that the petition triggers these rights of foster parents without limiting them. Likewise, the adjudication triggers the right of qualified foster parents to intervene under section 19-8-507(5)(a) without limiting that right. ©
Nor am I persuaded that the statutory limitation on intervention as a matter of right to persons "who have information or knowledge concerning the care and protection of the child" creates an ambiguity. As a grammatical matter, that language, along with the language limiting intervention to those "who have the child in their care for more than three months," merely limits who may inter*108vene as a matter of right. A foster parent meeting those requirements may; a foster parent who does not may not. The General Assembly has made a judgment that foster parents meeting these requirements have a sufficient interest in, and sufficient knowledge of, the child's best interests to justify their participation as intervenors. The conditions precedent to intervention impose no limitation on an intervenor's participation.
The majority's conclusion that the statute is ambiguous because it does not expressly impose any temporal or substantive limitations on an intervenor's participation is also logically flawed. That reasoning presupposes that such limitations are necessary to render the statute's meaning clear. I perceive no lack of clarity in a statute which allows qualified foster parents to intervene as a matter of right following adjudication and thereafter to participate as parties in proceedings regarding a child. The fact the General Assembly could have imposed the kind of limitations the majority engrafts on the statute does not mean that it created an ambiguity by failing to do so.
And this gets to the heart of my disagreement with the majority on this issue. The section gives qualified foster parents6 a right to "intervene," not merely to participate as witnesses. When one intervenes in a case as a matter of right, he becomes a party to the action, with all of the rights of a party. See People v. Ham, 734 P.2d 6283, 625 (Colo.1987) ("Intervention is a procedural device whereby an outsider or stranger to litigation may enter the case as a party for the purpose of presenting a claim or defense."); In re SAM., 821 SW.8d 785, 789-90 (Tex.App. 2010) (applying this principle in an action affecting a parent-child relationship); In re D.D.M., 116 SW.8d 224, 231-82 (Tex.App. 2003) (applying this principle to recognize validity of foster parents-intervenors' motion to terminate parental rights) Brook v. Brook, 865 S.W.2d 166, 172 (Tex.App.1993) (applying this principle and holding that in-tervenors could call witnesses in a proceeding to determine child's custody), aff'd, 881 S.W.2d 297 (Tex.1994); In re Dependency of J.W.H., 147 Wash.2d 687, 57 P.8d 266, 271-72 (2002) (as intervenors of right with party status, custodial aunt and uncle had right to present evidence in dependency proceeding); In re Custody of C.C.M., 149 Wash.App. 184, 202 P.3d 971, 978 (2009) ("[AJn intervening party has the right to participate in the principal action to the same extent as the original parties."); Capshaw v. Osbon, 190 P.3d 156, 159 (Wyo.2008); see generally 7C Charles A. Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1920 (8d ed.2007) (discussing distinctions between intervenors as a matter of right and permissive intervenors). We must presume the General Assembly understood the legal import of the terms it used. Gramite State Ins. Co. v. Ken Caryl Ranch Master Ass'n, 183 P.3d 568, 567 (Colo.2008); Allely, 124 P.3d at 918.
The majority apparently recognizes that section 19-38-507(5)(a) allows foster parents to participate as parties-with the rights to introduce evidence, call witnesses, cross-examine witnesses, and advocate for a particular result-at the dispositional hearing, but concludes that it only allows them to participate as witnesses in subsequent hearings. This amounts to construing the word "intervene" in the statute one way for purposes of the dispositional hearing and another, more limited way for other purposes. There is no textual support for such differing treatment. Nor, as indicated above, is there any ambiguity in the statute permitting such a construction. And finally, the majority cites no authority for the proposition that an intervenor of right may be regarded as a mere witness.
That the General Assembly knew the difference between witnesses and intervenors is apparent from the fact section 19-8-502(7) already gives all foster parents the rights to notice and to "be heard" in "all hearings and reviews held regarding a child." Therefore, the General Assembly must have intended to grant greater rights to qualified foster parents under section 19-8-507(5)(a).7 To hold *109otherwise, as the majority does, is to render the statute largely, if not entirely, superfluous. Indeed, the majority acknowledges that its interpretation of section 19-8-507(5)(a) means the rights granted by that provision and those granted by section 19-8-502(7) are "overlapping." Where possible, however, we are to avoid interpreting a statute so as to render any part of it meaningless or superfluous. Spahmer v. Gullette, 113 P.3d 158, 162 (Colo.2005).
The majority's analysis also results in conflicting interpretations of subsection 5(a) of section 19-38-5077 and subsections 5(b) and bic) of the same statute. Subsections 5(b) and 5(c) require that foster parents (among others) be given notice of "any administrative review of the child's case" and "of a court hearing for the child's case," respectively. These subsections, particularly subsection 5(c), would appear to unambiguously require that foster parents be given notice of all court hearings, notwithstanding that the subsections are in a statute labeled "Dispositional hearing." The majority offers no logical explanation why the General Assembly would have intended subsection 5(a) to apply only to dispositional hearings, but have intended the other subsections, 5b) and 5(c), to apply to all proceedings involving the child's case. Again, there is no textual support for such differing treatment.
The majority's analysis also fails to account fully for section 19-83-508(1), C.R.S.2010. That provision expressly contemplates that the proposed disposition at a dispositional hearing may be "termination of the parent-child legal relationship." Under the majority's interpretation of section 19-8-507(5)(a), however, intervening foster parents could not participate at such a dispositional hearing other than as witnesses. But section 19-3-507(5)(a) draws no distinction between dispo-sitional hearings at which intervening foster parents have party status and those at which they may participate merely as witnesses.
The majority relies heavily on the division's decision in People in Interest of A.W.R., 17 P.3d 192 (Colo.App.2000). In that case, the division held the district court did not abuse its discretion in restricting an intervenor's participation in a permanency planning hearing. Id. at 197.
In my view, People in Interest of A.W.R. was wrongly decided. Section 19-3-702(1), C.R.S.2010, provides that "any party" may request a permanency planning hearing following a dispositional hearing. As discussed above, an intervenor is a party. See People in Interest of D.C., 851 P.2d 291, 293 (Colo.App.1993) (recognizing the right of intervening foster parents to file a motion for a permanency planning hearing under section 19-3702). If an intervenor may request a permanency planning hearing, it follows that the intervenor may fully participate in such a hearing.
The division in People in Interest of A.W.R. did not analyze the language of seetion 19-8-507(5)(a) (then codified at $ 19-8-507(5), C.R.S.2000) or of section 19-8-702 (which governs permanency planning proceedings and provides that a motion for a permanency planning hearing may be filed by "any party"). Nor did it address what it means to be an intervenor. Instead, it merely weighed what it perceived to be the relative interests of the parties at a permanency planning hearing. 17 P.3d at 197. To be sure, if the court perceives some ambiguity in statutory language, the type of analysis engaged in by the division in People in Interest of A.W.R. may be helpful in construing a statute. But dispensing entirely with any analysis of the statutory language is not, in my view, appropriate.
The majority states, however, that because People in Interest of A. W.R. was decided before the 2004 amendments to section 19-83 507, the General Assembly must have approved of that case's application of section 19-3-507(5)(a). I disagree, for two reasons.
First, the rule that the legislature is presumed to know of prior law, and to approve of it when it does not change language so as to counter prior law, applies when the legisla*110ture addresses or amends the subject of the prior law. See Vaughan v. McMinn, 945 P.2d 404, 408-09 (Colo.1997); People in Interest of E.E.A. v. J.M., 854 P.2d 1346, 1349 (Colo.App.1992). The General Assembly did not address the subject of section 19-3-507(5)(a) in 2004. Instead, it merely added two provisions requiring notice to foster parents (and others) of hearings and reviews regarding a child. See § 19-3-507(5)(b), (c), C.R.S.2010.
Second, by adding subsections (5)(b) and (5)(c) in 2004, the General Assembly indicated that it was not aware of existing law. That is because, as the majority recognizes, seetion 19-8-502(7) already required that notice of all hearings and reviews be provided to the persons identified in the newly enacted subsections of section 19-3-507. Under these cireumstances, it is too much of a stretch to divine any legislative approval of the division's decision in People in Interest of AWR. by virtue of the 2004 amendments.
In sum, I read section 19-3-507(5)(a) as unambiguously conferring on qualifying foster parents party status should they intervene following an adjudication. As parties, foster parents here had the right to preserit evidence, call witnesses, cross-examine witnesses, and advocate for a particular result. I would enforce the statute as written. The majority engrafts limitations on the foster parents' participation that are not found in or suggested by the clear statutory text. See Colo. Dept of Revenue v. Hibbs, 122 P.3d 999, 1004 (Colo.2005) (court would not interpret a statutory term in a sense narrower than its plain and ordinary meaning); Spah-mer, 118 P.3d at 162 ("We will not create an addition to a statute that the plain language does not suggest or demand."); Dawson v. PERA, 664 P.2d 702, 707 (Colo.1988) ("When the meaning of a statute is plain and unambiguous, a court cannot substitute its opinion as to how the law should read in place of the law already enacted.").
II. Extrinsic Evidence of Legislative Intent
Though I perceive no ambiguity in section 19-38-507(5)(a), and therefore no need to look to extrinsic evidence of the General Assembly's intended meaning of that provision, I take issue with the majority's analysis of the extrinsic evidence.
The provision apparently had its genesis in the Colorado Foster Parent Rights and Responsibilities Task Force. The General Assembly created that task force to study and make recommendations concerning a number of principles. As relevant here, those principles included "the right [of foster parents] to be named as an interested party for any court proceeding involving the child" and "the responsibility [of foster parents] to advocate for children in obtaining needed services and protection." Ch. 286, see. 1, § 19-3-209(2)(0 ), (u), 19983 Colo. Sess. Laws 1246 (emphasis added; subsequently codified at § 19-8-210; repealed Aug. 7, 1996).
The task foree's Final Report contained many recommendations, one of which was that legislation be enacted "to establish the right of present foster parents to be regarded as parties in court...." The task force noted that such a right would allow foster parents "equal participation, representation and input." There is nothing in the report indicating, either expressly or by implication, that this right to be a party entitled to "equal participation" would be limited to dispositional hearings. The report, which is eighteen pages long, does not even mention disposi-tional hearings. And the Summary of the Final Report refers generally to foster parents' right to participate in "court hearings."
After mentioning this stated intent to provide foster parents with the right to "equal participation," the majority concludes that foster parents are not entitled to equal participation. In so doing, the majority seizes on the task force's comment that giving foster parents party status would "support[ ] the team concept and a non-adversarial approach." It is far from clear what the task force meant by this,8 but given the context, I *111think it illogical to extrapolate from the comment an intent that foster parents not have a right of "equal participation" in termination hearings.9
III. Parents' Liberty Interest
The majority also concludes that allowing foster parents to fully participate in a termination hearing infringed on the parents' constitutional liberty interest in the parent-child relationship. I cannot agree.
It is unclear to me precisely what the majority perceives the constitutional violation to be. The majority spends much time discussing whether foster parents have a constitutional liberty interest at stake in a termination hearing, and concludes that they do not. But the district court did not find that foster parents had such an interest and no party argues the existence of such an interest on appeal. Perhaps more importantly, whether foster parents have such an interest says little if anything about whether their participation infringed on the parents' constitutional interest, Assuming foster parents here do not have such an interest, the question remains whether allowing them to fully participate (as I believe section 19-3-507(5)(a) does) somehow infringed on parents' rights.
As best I can tell, the majority concludes that allowing foster parents here to advocate for the termination of parents' parental rights (as foster parents' counsel did in argument to the court) violated the parents' rights. This misperceives the extent of the parents' rights.
The parents have a liberty interest. A person may be deprived of liberty if afforded due process of law. U.S. Const. amends. V ("No person shall ... be deprived of ... liberty ... without due process of law. ..."), XIV. This principle applies to a parent's liberty interest in the parent-child relationship. See Lassiter v. Dep't of Social Services, 452 U.S. 18, 27, 101 S.Ct. 2153, 68 L.Ed.2d 640 (1981); L.L. v. People, 10 P.3d 1271, 1275-76 (Colo.2000); B.B. v. People, 785 P.2d 132, 136 (Colo.1990); People in Interest of E.A., 638 P.2d 278, 283 (Colo.1981).
To satisfy the due process requirement, a parent's interest in the parent-child relationship must be protected " 'with fundamentally fair procedures'" when termination of that relationship is sought. L.L., 10 P.3d at 1276 (quoting Santosky v. Kramer, 455 U.S. 745, 754, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982)). Thus far, the courts have held that the requirement of due process is satisfied in this context if (1) a parent is provided adequate notice of the proceeding and a full opportunity to be heard and offer relevant evidence, and (2) the statutory requirements for termination are proved by clear and convincing evidence. See Santosky, 455 U.S. at 769, 102 S.Ct. 1388; People in Interest of A.M.D., 648 P.2d 625, 631 (Colo.1982); People in Interest of E.A., 638 P.2d at 283; Johnson v. People in Interest of W-J-, 170 Colo. 137, 144-45, 459 P.2d 579, 582 (1969). Here, parents were afforded these protections.
I see no basis, and the majority cites none, for holding that a parent's right to due process is violated if a foster parent expresses the opinion at a termination proceeding that termination is in the child's best interests. The mere expression of such opinion in no way infringes on the parent's ability to be heard, present evidence, or challenge evidence presented by other parties. Nor does it impact the burden of proof.
And it must be remembered that in determining whether to terminate a parent-child relationship, the court must "give primary consideration to the physical, mental, and emotional conditions and needs of the child," § 19-3-604(8), C.R.S.2010-that is, it must examine the child's best interests. People in Interest of A.G., 264 P.3d 615, 621 (Colo.App.2010); People in Interest of C.H., 166 P.3d 288, 289 (Colo.App.2007). Because of the frequency and intensity of their interactions with a child, and their opportunity to observe *112interactions between the parents and the child as well as the effects of those interactions on the child, foster parents will often be in a unique position not only to possess information relevant to examining a child's best interests, but also to form an opinion as to whether termination is in a child's best interests. See People in Interest of M.D.C.M., 34 Colo.App. 91, 94, 522 P.2d 1234, 1286-37 (1974) (recognizing that persons with custody of a child, such as foster parents, "can materially aid the court in its determination of what in fact is in the child's best interest."10 In any event, an opinion is only that, and the court must make its determination of whether termination is appropriate in light of the statutory factors, not who or how many persons advocate for termination.
To the extent the majority concludes that parents' rights were violated by foster parents' cross-examination of witnesses at the hearing, I disagree. The majority does not assert that the cross-examination elicited irrelevant, unfairly prejudicial, or otherwise inadmissible evidence. The majority does not even identify the offending evidence with any specificity. It says merely that the subject evidencé included "detrimental information concerning mother's and father's domestic violence issues and their attentiveness to treating the child's medical problems," matters highly relevant to whether parental rights should be terminated. I fail to see how eliciting such relevant, admissible evidence violates the due process rights of any party. The right to due process does not include the right to be the gatekeeper of "detrimental" evidence.
Further, the majority would apparently concede that had the foster parents' counsel's questions on cross-examination come instead from the GAL's mouth there would be no constitutional concern. I do not see, and the majority does not explain, how the identity of the questioner affects the constitutional analysis in this context.
In sum, I perceive no constitutional prohibition against foster parents' full participation in the termination proceeding.11
IV. The District Court's Reasons for Termination
The majority opines that "at every turn, the foster parents attempted to portray mother and father as bad parents and themselves, by implication, as good parents and the best possible choice for permanent placement for the child." In concluding that the foster parents' advocacy "substantially influence[d] the termination order," the majority necessarily implies that the district court was swayed by this supposed comparison. But foster parents simply presented evidence showing that parents were not good parents. Given the issues in play at the termination hearing, how doing so was in any way improper escapes me. More importantly, though foster parents' counsel argued that it would be detrimental to A.M. to remove her from foster parents' custody, there is no indication in the record whatever that the district court viewed the proceeding as one to determine whether A.M. would be better off with parents or foster parents. To the contrary, the record shows the district court understood and strictly applied the statutory termination criteria.
V. Sufficiency of the Evidence
The majority concedes that the evidence presented at the termination hearing was conflicting. And, by remanding for a new hearing rather than for entry of judgment in mother's favor, it implicitly concedes that the evidence was sufficient to support the district court's conclusion that termination was appropriate as to mother. I agree that the evidence was sufficient. It is also clear from the district court's written order that it considered all of the evidence presented. Therefore, I would simply affirm the judg-
*113ment terminating mother's parental rights as to A.M. See People in Interest of A.J.L., 248 P.3d 244, -- (Colo.2010) (the trial court's findings on the issue of termination of parental rights must be upheld on appeal unless they are " 'so clearly erroneous as to find no support in the record'"; quoting People in Interest of CAK, 652 P.2d 608, 618 (Colo. 1982)); People in Interest of M.S.H., 656 P.2d 1294, 1297 (Colo.1983) (where evidence pertaining to termination of parental rights is conflicting, "it is the trial court's province to judge the credibility of the witnesses, the sufficiency, probative effect and weight of the evidence, and the inferences and conclusions to be drawn from the evidence").12
VI. Conclusion
I concur in the majority's decision to affirm the judgment as to father, not because any error as to father was harmless, but because, perceiving no error, I conclude that the district court's findings have record support. I also coneur in the majority's conclusion that the district court was not (and is not) required to give more weight to the most recent reports and evaluations. In all other respects, I respectfully dissent from the majority's opinion. I would likewise affirm the judgment as to mother.

. Not every foster parent may intervene as a matter of right under section 19-3-507(5)(a). Only those who have had a child in their care for more than three months and have information or knowledge concerning the care and protection of the child may do so.


. Section 19-3-502(7) also says that a foster parent "shall not be made a party to the action for *109purposes of any hearings or reviews solely on the basis of [being entitled to] notice and [the] right to be heard." (Emphasis added.) This implies that a foster parent may be made "a party to the action'" if other circumstances are present. Section 19-3-507(5)(a) would appear to define those circumstances.


. Indeed, one member of the task force, commenting on the final report, expressed the opinion that "[gliving foster parents the status of a party also increases the adversarial nature of the process." Colorado Foster Parent Rights and Responsibilities Task Force, Addendum, Summary of the Task Force Feedback on Final Recommendations, at 17 (comment of Kittie Arnold).


. It seems much more likely to me that the task force meant that giving foster parents party status would eliminate disputes over whether they should be allowed to participate and would permit the input of another voice in determining the child's best interests. See Colorado Foster Parent Rights and Responsibilities Task Force, Final Report, Recommendation No. 11, at 12 (1995) (stating that giving foster parents party status would "provide[] another voice for the child" and "provide[] valuable information about the child from someone who knows him/her well").


. As discussed above, the task force report which ultimately led to the enactment of section 19-3-507(5)(a) expressly recognized that the nature of foster parents' interaction with a child makes them qualified to speak for the child.


. I observe that the majority's analysis would require a conclusion that section 19-3-507(5)(a) is unconstitutional if, as I believe, it permits qualified foster parents to participate fully at a termination proceeding. For the foregoing reasons, I would not support such a conclusion.


. For the same reason, I would affirm the judgment terminating father's parental rights. Given my view of the propriety of foster parents' participation, I do not need to resort to a harmless error analysis, as does the majority.